Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.
Status of the Claims
Claims 4, 5, 17 and 18 are currently pending in a Response dated 12/09/2022. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 12/09/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 4, 5, 17 and 27 are rejected under 35 USC 103 as being obvious over Grimbergen et al. (WO02/051785A1, of record) as evidenced by Chen et al., “Hollow and solid spherical Azithromycin particles prepared by different spherical crystallization technologies for direct tableting”, Processes 2019, 7, 276, pp. 1-17, in view of Frehner et al. (US2009/0004308A1, of record). 

Applicant claims including claim 4 filed on 12/09/2022:

    PNG
    media_image1.png
    268
    788
    media_image1.png
    Greyscale


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Determination of the scope and content of the prior art (MPEP 2141.01)
Finding of prima facie obviousness Rational and Motivation (MPEP 2142-2143)
Grimbergen teaches a cattle feed comprising benzoic acid prills which means use of benzoic acid particles in the preparation of cattle feed (e.g., claim 14 of prior art), wherein the cattle read on the claimed domestic animal and the prills have a mean particle diameter 0.86mm (Example 1 of prior art) which overlaps the instant range of D (v, 0.5) being 0.5 to 6mm. Please note that the prills have diameter size, which would mean the prills have circle or spherical or round shape without edges or spikes. Even further it would be non-inventive to remove non-spherical particles from the benzoic acid prills in order to obtain only spherical particles. In this context, please see MPEP 2144.05: In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Further, Grimbergen teaches commonly known fluid bed granulation method wherein the benzoic acid prills were obtained by spray cooling molten benzoic acid into gaseous cooling stream such as air, finally resulting in defined shape such as pellets (see page 4 of prior art); and the benzoic acid is mixed relatively homogeneously with other substances which may mean the claimed feed additive or premix or feed (see page 1, second paragraph) (instant claims 4 and 27 (in part) and instant claims 5 and 17). 
However, Grimbergen does not expressly teach animal food further comprises at least one essential oil such as thymol and/or eugenol of instant claim 4. The deficiency is cured by Frehner. 
Frehner teaches use of organic acids and essential oils in animal feeding (title); animal feed composition comprising benzoic acid particle as organic acid, a derivative or a metabolic thereof as the main ingredient and a mixture of at least two compounds selected from the group consisting of thymol, eugenol and piperine wherein the essential oil is absorbed to the organic benzoic acid particles which may read  the claimed powderous encapsulated essential oil, and the said mixture in combination with the benzoic acid promotes growth of animal by improving feed conversion ratio and/or daily weight gain and/or gut flora modulation in domestic or farm animals such as poultry, pigs and cattle (abstract, [0017], [0029], [0054], [0055], claims 5, 10, 11, 19 and 20 of prior art); and the benzoic acid is used in the composition in an amount of 80-90% and essential oil is used in an amount of 5-20% ([0059]) (instant claims 4 and 27 – powderous encapsulated thymol or eugenol).    
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify animal feed of Grimbergen or with addition of essential oils such as thymol and/or eugenol of Frehner in order to promote growth of animal by improving feed conversion ratio and/or daily weight gain and/or gut flora modulation in animals as taught by Frehner.
Although Grimbergen or with Frehner does not expressly teach the benzoic acid prills exhibit a rate and/or extent of in vitro dissolution of benzoic acid in a physiologically relevant dissolution fluid which is higher when compared to non-spherical benzoic acid flakes of instant claim 4, it would be implicit because Grimbergen/Frehner teach the claimed animal food comprising benzoic acid prills having spherical shape and the product and its properties are inseparable. In this context, please see case laws: MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”"[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). MPEP 2112 I and II: “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977), See MPEP 2112(V).   
Further, the claimed properties of spherical particles would be expected as evidenced by Chen et al., “Hollow and solid spherical Azithromycin particles prepared by different spherical crystallization technologies for direct tableting”, Processes 2019, 7, 276, pp. 1-17 that the flake-like and needle-like microcrystals cause blockage and generate non-uniform tablets due to their flowability … (see, e.g., introduction on page 1) while the flowability of spherical products were enhanced, uniformity is improved … dissolution rate made of spherical particles were slightly faster than commercial product non-uniform particle size (see e.g., pages 3 and 5). 
In light of the foregoing, instant claims 4, 5, 17 and 27 are obvious over Grimbergen as evidenced by Chen in view of Frehner. 

Claim 18 is rejected under 35 USC 103 as being obvious over Grimbergen as evidenced by Chen, in view of Frehner; and further in view of CN102001935B (of record). 
However, Grimbergen as evidenced by Chen/Frehner do not expressly teach higher amount of benzoic acid. The deficiency is cured by CN ‘935. 
CN ‘935 teaches benzoic acid purification for pharmaceutical and feed uses and the benzoic acid is purified with purity 99.5% to 99.9% (claim 1 of prior art) which overlaps the instant range of at least 95% and crude product phenylformic acid of benzoic acid involves in the animal’s metabolism and act as an antibiotic in the pig’s gut and reduces ammonia concentration in the air at a pig’s farm (see background section). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Grimbergen with the amount of benzoic acid in the benzoic acid prills of CN ‘935 . 
One of the skilled in the art would have been motivated to do so because higher purity material minimizes volume required to get effective amount of benzoic acid (instant claim 18). 
In light of the foregoing, instant claim 18 is obvious over Grimbergen as evidenced by Chen in view of Frehner and CN ‘935. 

Claims 28-33 are rejected under 35 USC 103 as being obvious over Nørgaard et al., “Urine acidification and mineral metabolism in growing pigs fed diets supplemented with diets supplemented with dietary methionine and benzoic acid”, Livestock Science 134 (2010) pp. 113-115 (of record) in view of Grimbergen as evidenced by Chen, in view of Frehner.  
Nørgaard teaches administering benzoic acid in animal feed to pigs reduces pH of urine and thereby reduces the emission of ammonia and possibly also odorous sulphur-compounds from slurry (abstract, results on page 114) (instant claim 28 (in part) and instant claims 29-31).
However, Nørgaard does not expressly teach  animal feed composition comprising both benzoic acid prills and essential oil of instant claim 28; and particle size of benzoic acid prills of instant claims 32. The deficiencies are cured by Grimbergen/Frehner. 
Grimbergen teaches a cattle feed comprising benzoic acid prills which means use of benzoic acid particles in the preparation of cattle feed (e.g., claim 14 of prior art), wherein the cattle read on the claimed domestic animal and the prills have a mean particle diameter 0.86mm (Example 1 of prior art) which overlaps the instant range of D (v, 0.5) being 0.5 to 6mm. Please note that the prills have diameter size, which would mean the prills have circle or spherical or round shape without edges or spikes. Even further it would be non-inventive to remove non-spherical particles from the benzoic acid prills in order to obtain only spherical particles. In this context, please see MPEP 2144.05: In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Further, Grimbergen teaches commonly known fluid bed granulation method wherein the benzoic acid prills were obtained by spray cooling molten benzoic acid into gaseous cooling stream such as air, finally resulting in defined shape such as pellets (see page 4 of prior art); and the benzoic acid is mixed relatively homogeneously with other substances which may mean the claimed feed additive or premix or feed (see page 1, second paragraph). 
Frehner teaches use of organic acids and essential oils in animal feeding (title); animal feed composition comprising benzoic acid particle as organic acid, a derivative or a metabolic thereof as the main ingredient and a mixture of at least two compounds selected from the group consisting of thymol, eugenol and piperine wherein the essential oil is absorbed to the organic benzoic acid particles which may read  the claimed powderous encapsulated essential oil, and the said mixture in combination with the benzoic acid promotes growth of animal by improving feed conversion ratio and/or daily weight gain and/or gut flora modulation in domestic or farm animals such as poultry, pigs and cattle (abstract, [0017], [0029], [0054], [0055], claims 5, 10, 11, 19 and 20 of prior art); the benzoic acid is used in the composition in an amount of 80-90% and essential oil is used in an amount of 5-20% ([0059]) (instant claim 28 – benzoic acid and thymol and/or eugenol).    
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify animal feed of Nørgaard containing benzoic acid with mixture of benzoic acid prills and essential oils such as thymol and/or eugenol of Grimbergen/Frehner in order to promote growth of animal by improving feed conversion ratio and/or daily weight gain and/or gut flora modulation in animals as taught by Frehner (instant claim 28 and 32). 
Although Grimbergen or with Frehner does not expressly teach the benzoic acid prills exhibit a rate and/or extent of in vitro dissolution of benzoic acid in a physiologically relevant dissolution fluid which is higher when compared to non-spherical benzoic acid flakes of instant claim 4, it would be implicit because Grimbergen/Frehner teach the claimed animal food comprising benzoic acid prills having spherical shape and the product and its properties are inseparable. In this context, please see case laws: MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”"[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). MPEP 2112 I and II: “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977), See MPEP 2112(V).   
Further, the claimed properties of spherical particles would be expected as evidenced by Chen et al., “Hollow and solid spherical Azithromycin particles prepared by different spherical crystallization technologies for direct tableting”, Processes 2019, 7, 276, pp. 1-17 that the flake-like and needle-like microcrystals cause blockage and generate non-uniform tablets due to their flowability … (see, e.g., introduction on page 1) while the flowability of spherical products were enhanced, uniformity is improved … dissolution rate made of spherical particles were slightly faster than commercial product non-uniform particle size (see e.g., pages 3 and 5). 
In light of the foregoing, instant claims 28-32 are obvious over Nørgaard in view of Grimbergen as evidenced by Chen and further in view of Frehner. 

Claims 33 is rejected under 35 USC 103 as being obvious over Nørgaard in view of Grimbergen as evidenced by Chen, in view of Frehner, and further in view of CN102001935B (IDS of 12/23/2020).
However, Nørgaard in view of Grimbergen as evidenced by Chen/Frehner do not expressly teach higher amount of benzoic acid in the benzoic acid prills of instant claim 33. The deficiency is cured by CN ‘935. 
CN ‘935 teaches benzoic acid purification for pharmaceutical and feed uses and the benzoic acid is purified with purity 99.5% to 99.9% (claim 1 of prior art) which overlaps the instant range of at least 95% and crude product phenylformic acid of benzoic acid involves in the animal’s metabolism and act as an antibiotic in the pig’s gut and reduces ammonia concentration in the air at a pig’s farm (see background section). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Grimbergen with the amount of benzoic acid in the benzoic acid prills of CN ‘935. 
One of the skilled in the art would have been motivated to do so because higher purity material minimizes volume required to get effective amount of benzoic acid (instant claim 33).  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive for the reasons as noted in the body of action. 

 Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613